PD-0784-15
                                N0 •^                        W irt OF CRIMINAL APPEALS
                                 IN     THE
                                                                  JUL 2 a 2015
                     COURT OF    CRIMINAL APPEALS

                              Austin , texas                  Abel Acosta, Clerk
TYRONE DENARD ANDERSON                   §
             APPELLANT                                            RLED ||y|
vs.                                      §                COURT OF CRIMINAL APPEALS
THE STATE OF TEXAS                       §                      JUL 2* 2015
          APPELLEE

                                                              Abel Acosta, Clerk
                MOTION TO SUSPEND RULE 9.3 OF THE
                TEXAS RULES    OF APPELLATE PROCEDURE

TO THE HONORABLE JUDGES    OF THE COURT OF CRIMINAL APPEALS:

       COMES NOW,TYRONE DENARD ANDERSON,APPELLANT,PRO SE AND IN

SUPPORT OF THIS MOTION WILL SHOW THIS HONORABLE COURT THE FOLLOWING

                                         I.

BEING INCARCERATED IN THE TDCJ-INSTITUTION OF THE BILL CLEMENTS

UNIT,IN POTTER COUNTY,AMARILLO,TEXAS,APPELLANT IS NOT AFFORDED

ACCESS TO A PHOTO COPIER TO MAKE ADDITIONAL COPIES OF FUTURE

FILINGS WITH THIS COURT.    APPELLANT IS ALSO INDIGENT AND CANNOT

AFFORD PURCHASES TO OBTAIN CARBON MATERIALS TO CREATE COPIES.

WHEREFORE,PREMISES,CONSIDERED, APPELLANT PRAYS THIS HONORABLE

 COURT GRANTS THIS MOTION TO SUSPEND RULE 9.3 OF THE RULES            OF

APPELLATE PROCEDURE AND TO ALLOW APPELLANT TO FILE AN ORIGINAL

PLUS THREE (3) COPIES OF FUTURE PROCEEDINGS. IT IS SO PRAYED.

                                               RESPECTFULLY REQUESTED,

                                                                                         &

                                               TYRONE D.ANDERSON #1944026
                                               BILL CLEMENTS UNIT
                                               9601 SPUR 591
                                               AMARILLO„TEXAS 79107
                     CERTIFICATE OF SERVICE

I,TYRONE DENARD ANDERSON,#1944026,DO CERTIFY THAT A TRUE AND 60R-

RECT COPY OF THE FOREGOING MOTION HAS BEEN SENT TO THE ATTORNEY

FOR THE STATE, NOBLE D.WALKER,Jr.,AT HUNT COUNTY,P.O.BOX 441,
GREENVILLE,TEXAS 75403-0441,AND THE PROSECUTOR FOR THE STATE AT,

P.O.BOX 12405,CAPITOL STA.,AUSTIN,TEXAS 78711-2405 BY PLACING THE

SAME IN THE U.S.MAIL,POSTAGE PREPAID,FIRST CLASS.



EXECUTED ON THIS THE -SoJy DAY OF (H          2015.




                                       TYRi^fNE ANDERSON #1944026
                                       APPELLANT,PRO SE